Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 1 of 10 PAGEID #: 1140



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


PATRICK W. MARDIS, II,

                       Plaintiff,
       v.                                            Civil Action 2: 20-cv-1765
                                                     Judge James L. Graham
                                                     Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                       Defendant.

                            REPORT AND RECOMMENDATION

       Plaintiff, Patrick W. Mardis, II, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

For the reasons set forth below, it is RECOMMENDED that the Court REVERSE the

Commissioner’s non-disability finding and REMAND this case to the Commissioner and

Administrative Law Judge under Sentence Four of § 405(g).

       I.      BACKGROUND

       Plaintiff filed his applications for DIB and SSI on December 28, 2015, alleging his

disability began on October 17, 2015. (Tr. 432–41). After his application was denied initially and

on reconsideration, the Administrative Law Judge (the “ALJ”) held a video hearing on November

29, 2018. (Tr. 249–85). The ALJ then issued a decision denying Plaintiff’s application for benefits.

(Tr. 11–22). The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision

the final decision of the Commissioner. (Tr. 1–7).
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 2 of 10 PAGEID #: 1141




        Plaintiff filed the instant case seeking a review of the Commissioner’s decision on April 7,

2020 (Doc. 1), and the Commissioner filed the administrative record on August 25, 2020 (Doc.

12). The matter has been briefed and is ripe for consideration. (See Docs. 13, 15, 16).

        A.      Relevant Medical History and Hearing Testimony

        Because Plaintiff attacks only the ALJ’s treatment of his mental impairments, the

Undersigned focuses on the same. The ALJ summarized the relevant medical records and hearing

testimony:

        The record [ ] documents treating providers diagnosing him with depression/bipolar
        disorder, and schizoaffective disorder (6F, 7F/7). His reported symptoms include
        anxiety, depression, panic attacks, sadness, feeling hopelessness, anhedonia,
        excessive worry, low self-esteem, disrupted sleep, suicidal ideation without a plan,
        hallucinations, and hearing voices (6F, Hearing Transcript). Exams showed he had
        depressed mood, as well as restricted affect (6F/6, 18F/10). Treating providers
        prescribed medications such as Seroquel and Zoloft for his mental health
        impairments (20F/1).

(Tr. 17).

        Concerning mental health, although the [Plaintiff] has depression/bipolar disorder
        and schizoaffective disorder, his exams frequently showed he is alert and oriented
        times three, normal speech, euthymic mood, normal affect, normal behavior,
        normal memory, normal insight, normal judgment, and no indication of
        hallucinations, delusions, suicidal or homicidal ideations (2F/8, 3F/21, 4F/5, 5F/8,
        8F/5, 9F/8, 13F/4, 18F/50).

        Thus, the objective mental health findings on record support better functioning than
        the [Plaintiff] asserts.

        The [Plaintiff]'s admitted activities of daily living also suggest the [Plaintiff] is not
        as limited as alleged and remains capable of performing work within the restrictions
        set forth herein. For example, he reported being capable of performing housework,
        watching television, playing video games, and caring for his children despite his
        symptoms (6F/4-5, Hearing Transcript).

        Notably, the ability to care for young children can be quite demanding both
        physically and emotionally, without any particular assistance. These activities
        suggest a level of functioning and concentration inconsistent with the degree of
        limitations alleged at the hearing.



                                                   2
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 3 of 10 PAGEID #: 1142




        Thus, the [Plaintiff]’s receipt of conservative treatment, rather good objective
        diagnostic imaging and physical/mental status examination findings, as well as
        admitted activities of daily living all suggest that the [Plaintiff]’s impairments are
        not as severe as he alleged, and instead supports a conclusion that he remains
        capable of performing work within the restrictions set forth herein.

(Tr. 18).

        B. State Agency Reviewers

        As for the relevant opinion evidence, the ALJ assigned “some” weight to the opinions of

state agency mental health consultants Joseph Edwards, Ph.D., and Robert Baker, Ph.D. (Tr. 19,

citing to Tr. 286–317, 320–57). At the initial level, state agency psychologist Dr. Edwards opined

that Plaintiff was able to make work related decisions independently, but could not engage in fast

paced work. (Tr. 313). Dr. Edwards then opined that Plaintiff was able to ask simple questions

and that his interactions with others should be brief and superficial. (Tr. 313–14). Finally, Dr.

Edwards opined that any major changes should be explained prior to being implemented. (Tr.

314).

        The state agency psychologist at the reconsideration level, Dr. Baker, determined that

Plaintiff is able to concentrate sufficiently to complete 1-4 step tasks but may need occasional

flexibility with breaks when experiencing increased symptoms. Dr. Baker further determined that

Plaintiff is able to work in a nonpublic setting with a small group that involves superficial

interactions, supervisors who offer constructive feedback and are available for questions, and any

major change in the workplace should be explained to Plaintiff prior to implementation and

gradually implemented. (Tr. 297–98, 333–35).

        In evaluating Drs. Edwards’ and Baker’s opinions, the ALJ noted that state agency medical

consultants are highly trained consultants who are familiar with the rules and regulations of

disability determinations. (Tr. 19). He found their conclusions are “supported by the objective



                                                  3
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 4 of 10 PAGEID #: 1143




findings in the record, which show the claimant seeking just minimal treatment for his mental

health condition and having mostly unremarkable mental status evaluations, such as being alert

and oriented times three, normal speech, euthymic mood, normal affect, normal behavior, normal

memory, normal insight, normal judgment, and no indication of hallucinations, delusions, suicidal

or homicidal ideations. (2F/8, 3F/21, 4F/5, 5F/8, 8F/5, 9F/8, 13F/4, 18F/50).” (Id.).

         C.     The ALJ’s Decision

         The ALJ found that Plaintiff meets the insured status requirement through December 31,

2020, and had not engaged in substantial gainful employment since October 17, 2015, the alleged

onset date. (Tr. 13). The ALJ determined that Plaintiff suffered from the following severe

impairments: tachycardia; syncope; depression/bipolar disorder; and schizoaffective disorder.

(Id.).   The ALJ, however, found that none of Plaintiff’s impairments, either singly or in

combination, met or medically equaled a listed impairment. (Tr. 14). The ALJ considered whether

Plaintiff’s mental impairments met Listings 12.03 (Schizophrenia spectrum and other psychotic

disorders) and 12.04 (depressive, bipolar and related disorders). (Tr. 15). The ALJ discussed each

of the paragraph B criteria, determining that Plaintiff had no more than moderate limitations in all

categories. (Id.). The ALJ next considered whether the paragraph C criteria were met and

determined that they were not. (Tr. 16).

         As to Plaintiff’s residual functional capacity (“RFC”), the ALJ determined that plaintiff

can perform medium work except he can never climb ladders, ropes, or scaffolds; frequently

balance, stoop, and crouch; can never work at unprotected heights, never work around moving

mechanical parts, or operating a motor vehicle; limited to simple, routine tasks; and is limited to

simple work-related decisions. (Id.).

         Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s “statements



                                                 4
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 5 of 10 PAGEID #: 1144




concerning the intensity, persistence and limiting effects of [his] symptoms [were] not entirely

consistent with the evidence for the reasons explained in this decision.” (Tr. 18).

       Relying on the VE’s testimony, the ALJ concluded that Plaintiff is capable of performing

his past relevant work as a flagger, as this work does not require the performance of work-related

activities precluded by his RFC. (Tr. 20). Ultimately, the ALJ concluded that Plaintiff “has not

been under a disability, as defined in the Social Security Act, from October 17, 2015, through the

date of the decision (20 CFR (20 CFR 404.1520(g) and 416.920(g)).” (Tr. 22).

       II.     STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

       III.    DISCUSSION

       Plaintiff raises only one assignment of error—that the ALJ erred in formulating his RFC

by improperly evaluating and weighing the opinion evidence from state agency reviewing

psychologist Robert Baker, Ph.D., who reviewed the record for the state agency at the



                                                 5
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 6 of 10 PAGEID #: 1145




reconsideration level. (See Doc. 13 at 6–10). More specifically, Plaintiff claims the ALJ did not

account for all of Dr. Baker’s opined limitations in the RFC finding nor explain why he rejected

the limitations. (Doc. 13 at 6–9).

        The relevant social security regulations require an ALJ to consider the following factors

when determining the weight to assign to a non-treating medical source, such as a state agency

reviewing psychologist: the treatment relationship; supportability; consistency; area of

specialization of the source; and “other factors,” such as familiarity with SSA programs. 20 C.F.R.

§ 404.1527(c)(2)-(6).1 An ALJ need not discuss each and every factor in the written decision,

Francis v. Comm’r Soc. Sec. Admin., 414 F. App’x 802, 804–05 (6th Cir. 2011), but there must be

an opportunity for meaningful review, id.

        In his opinion, the ALJ considered two opinions from state agency reviewing

psychologists, Drs. Edwards and Baker. Dr. Edwards, who initially reviewed the case in March

2016, found that Plaintiff could:

                carry out moderately complex tasks;
                make work-related decisions independently;
                not engage in fast pace or strict production demands;
                ask simple questions;
                handle only brief and superficial interactions with others; and
                handle major changes only if explained prior to implementation

(Tr. 297–98, 313–14).

        Later that year, in October 2016, Dr. Baker reviewed the evidence at the reconsideration

level. He opined that Plaintiff had the following mental limitations:

                complete one-to-four step tasks;



        1
            On January 18, 2017, the agency published final rules titled “Revisions to Rules Regarding the Evaluation
of Medical Evidence.” 82 Fed. Reg. 5844. These final rules, among other things, significantly changed the standards
for evaluating medical opinions. Because the new standards for evaluating medical opinions are effective for claims
filed on or after March 27, 2017, they do not apply to this case.

                                                         6
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 7 of 10 PAGEID #: 1146




               when experiencing increased symptoms, may need occasional flexibility with
                breaks;
               nonpublic work setting with a small group that involves superficial interactions;
               supervisor should offer constructive feedback and be available for questions;
               major changes should be explained prior to implementation; and
               changes should be gradually implemented

(Tr. 334–35, 353–54).

        In fashioning the RFC, the ALJ considered the opinions from Dr. Edwards and Dr. Baker

together and afforded their opinions “some” weight:

        As for the opinion evidence, the undersigned gives some weight to the opinions of
        state agency mental health consultants Joseph Edwards, Ph.D., and Robert Baker,
        Ph.D., (lA, 2A, SA, 6A). They opined that the claimant is able to concentrate
        sufficiently to complete 1-4 step tasks, may need occasional flexibility with breaks
        when experiencing increased symptoms, able to work in a nonpublic setting with a
        small group that involves superficial interactions, supervisors should offer
        constructive feedback and be available for questions, major changes in the
        workplace should be explained to the claimant prior to implementation, and these
        changes should be gradually implemented. State agency medical consultants are
        highly trained consultants who are familiar with the rules and regulations of
        disability determinations. Additionally, their conclusions are supported by the
        objective findings in the record, which show the claimant seeking just minimal
        treatment for his mental health condition and having mostly unremarkable mental
        status evaluations, such as being alert and oriented times three, normal speech,
        euthymic mood, normal affect, normal behavior, normal memory, normal insight,
        normal judgment, and no indication of hallucinations, delusions, suicidal or
        homicidal ideations (2F/8, 3F/21, 4F/5, SF/8, 8F/5, 9F/8, 13F/4, 18F/50).

(Tr. 19).

        The parties agree that the mental residual functional capacity excluded certain functional

limitations opined by Dr. Baker. First, Dr. Baker opined that Plaintiff would require occasional

flexibility with breaks when experiencing increased symptoms. (Tr. 334). But the need for flexible

break times is not included in the RFC. The same is true for the limitation that Plaintiff would

need to work in a nonpublic setting and, specifically, a setting where he could work in small groups

involving only superficial interactions and receive constructive criticism. (Tr. 335). The ALJ did

not provide this limitation or any sort of limitation on Plaintiff’s ability to interact with the public,

                                                   7
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 8 of 10 PAGEID #: 1147




coworkers, or his supervisors. Additionally, the ALJ did not expressly explain why he chose not

to include these limitations in the RFC.

       The Commissioner defends the ALJ’s opinion by urging the Court to read the decision as

a whole. (Doc. at 15 at 6 (citing Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 551 (6th Cir.

2014)). For instance, the Commissioner relies on the fact that the ALJ elsewhere in his opinion

noted unremarkable mental status examination findings, such as being alert and oriented times

three, normal speech, euthymic mood, normal affect, normal behavior, normal memory, normal

judgment, and no indication of hallucinations, delusions, suicidal or homicidal ideations. (Tr. 19

(relying on Tr. 520, 549, 603, 637, 681, 701, 730, 875)). Similarly, the ALJ noted that Plaintiff

sought minimal treatment for his mental health condition. (Tr. 19). Yet, the state agency reviewers

had these medical records and still recommended limitations. Moreover, the ALJ cited the

objective medical evidence as supporting, not undermining, the state agency reviewers’ opinions.

(Tr. 19 (“[T]heir conclusions are supported by the objective findings in the record . . . .”)). So this

post hoc explanation by the Commissioner is unpersuasive.

       In another attempt to defend the decision, the Commissioner argues that Plaintiff’s daily

activities and presentation at mental health appointments demonstrate that the limitations opined

by Dr. Baker were unnecessary. (Doc. 15 at 7). Specifically, the Commissioner notes that the

ALJ considered Plaintiff’s reports of daily living. (Tr. 15). Those reports show that Plaintiff is

able to perform personal care activities, such as dressing, bathing, and feeding himself; able to

perform housework; and able to care for his children. (Tr. 15 (relying on Tr. 656, 838, 875)). The

ALJ stated that the ability to care for young children could be quite demanding both physically

and emotionally and that Plaintiff’s activities suggested a level of functioning and concentration

inconsistent with the degree of limitations that he alleged. (Tr. 18). But an ability to care for a



                                                  8
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 9 of 10 PAGEID #: 1148




child or vacuum a room does not necessarily mean that certain accommodations, like superficial

interactions with others, are not necessary.

       One more point. The ALJ credited the state agency reviewers’ opinions more than any

other opinion. For instance, the ALJ gave “little” weight to the opinions of Dr. Keith Brantley,

Plaintiff’s treating physician, and Dr. Gregory S. Johnson, consultative psychological examiner.

(Tr. 19–20). Because the opinions of the state agency reviewers—including Dr. Baker’s opinion—

were most important to the ALJ, the ALJ needed to be more clear as to why he did not adopt Dr.

Baker’s recommended limitations.

       IV.     CONCLUSION

       Based on the foregoing, it is RECOMMENDED that the Court REVERSE the

Commissioner’s non-disability finding and REMAND this case to the Commissioner and

Administrative Law Judge under Sentence Four of § 405(g).

       V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).




                                                   9
Case: 2:20-cv-01765-JLG-KAJ Doc #: 17 Filed: 01/22/21 Page: 10 of 10 PAGEID #: 1149




       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

Date: January 22, 2021                       /s/ Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                               10
